Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-15 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5-6, 15-16, 18-19, 27-28, and 30, of US Patent No 10,740,952 in view of Lee (Pub No. US 2014/0078143 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) -
2
3
4
5
6
7
8
9
10,740,952
Claim(s) 
1
1
3
1
5
6
15 
 15


Instant Invention
Claim(s) 10
11
12
13
14
15
19


10,740,952
Claim(s) 15
18
19
16
27 or 30
28
27
 
 


As per claim 2 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,740,952.  For example, each claim has similar elements such as “memory configured to store at least a portion of an acceleration data structure”, “hardware circuitry” and reporting a plurality of primitives that intersect the ray.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between the instant application and claim 1 of US Patent 10,740,952 is that the instant application claim 2 further includes: “at least one node identifying a primitive range of a virtual scene”.
Lee teaches the claimed feature in paragraph [0052].  In this instance, the bounding box of the nodes in Lee defines a primitive range of a virtual scene when that node contains one or more primitives.  This is because the node’s bounding box defines the range of space in which primitives may fall within that nodes virtual space within the virtual scene being rendered);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claims of US Patent 10,740,952 with Lee in order to use this primitive range information in the accelerated data structure to quickly determine whether a given node should be checked for intersection with a ray when provided with that rays .


Allowable Subject Matter
	Claims 16-18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub .


As per claim 2, Lee teaches the claimed:
1. A system including:
memory configured to store at least a portion of an acceleration data structure including a plurality of hierarchical nodes (Please see Lee in figure 1 where it shows the acceleration data structure (labeled “AS 130”) as being stored in external memory 120.  Also please see Lee in [0048] where it states “An acceleration structure (AS) construction 110 may indicate an operation or a process of constructing an AS 130 in an electronic apparatus or electronic device … The AS construction 110 may indicate or correspond to a process of generating a hierarchical tree that represents a three-dimensional (3D) space. The 3D space that is a target of ray tracing may be generated in a form of the hierarchical tree. The 3D space may be a scene” and Lee in [0051] “The AS 130 may include one or more nodes. Each of the one or more nodes of the AS 130 may be a root node, an inner node, or a leaf node”), at least one node identifying a primitive range of a virtual scene (Please see Lee in [0052] “Each of the nodes of the AS 130 may indicate a space. A space indicated by the node may be a subdivision of the entire space. The space indicated by the node may be a bounding box (BB) that is represented using two points, or an axis-aligned bounding box (AABB)” and Lee in [0102] “For example, the number of geometries included in a leaf node may be the number of primitives corresponding to the leaf node. A primitive corresponding to a leaf node may be a primitive of a scene object that is positioned within a space indicated by the leaf node”.
In this instance, the bounding box of the nodes defines a primitive range of a virtual scene when that node contains one or more primitives.  This is because the node’s bounding box defines the range of space in which primitives may fall within that nodes virtual space within the virtual scene being rendered); and
hardware circuitry operatively coupled to the memory (Figure 1 of Lee shows that the ray tracer 140 is coupled to the external memory 120.  Figure 2 of Lee shows the ray tracer implemented in hardware as ray tracer 220 that is also coupled to external memory 288.  Also please see Lee in [0070] “FIG. 2 may illustrate a structure of a graphics processing unit (GPU) or rendering hardware to perform ray tracing” and Lee in [0071] “The configuration of FIG. 2 may include a ray generating unit 210, a ray tracing unit 220, a first cache 282, a second cache 284, a bus 286, an external memory 288, and a shading unit 290”
In this instance, the ray tracing unit 220 in figure 2 of Lee corresponds to the claimed “hardware circuitry”) configured to:
determine a primitive[[s]] in the primitive range received from the memory which are intersected by a ray (Lee in [0081] “The ray tracing unit 220 may search for a leaf node initially visited by a ray, through hierarchical traversal from a root node of a tree AS to a lower node. When the leaf node is visited through the above search, the ray tracing unit 220 may perform an intersection test between the ray and a primitive of a scene object corresponding to the leaf node. Here, the number of primitives of the scene object corresponding to the leaf node may be plural” and Lee in [0082] “… For example, every time a node is visited or every time an intersection test is performed, data of the node or data of the primitive is fetched from the external memory 288 and then the above operations need to be performed. Accordingly, each of the TRV units employed for the traversal and the IST units employed for the intersection test may include a cache”. 
According to these passages from Lee, primitives identified in a node during the traversal are received from memory for that nodes particular primitive range.  Intersection tests may be performed for any primitives located within that nodes bounding box (primitive range).  Further, every time an intersection test is performed, data of the primitive is fetched (received) from memory.  This is especially true when the primitives are not loaded into cache prior to the intersection testing); and

Lee alone does not explicitly teach the remaining claim limitations.
However, Petkov in combination with Lee teaches the claimed:
determine primitives in the primitive range received from the memory which are intersected by a ray (As mentioned above, Lee in [0081]-[0082] teaches of determining whether primitives intersect a ray in the order in which they are retrieved from memory when the ray has intersection testing done during the ray’s traversal and the required primitive has not yet been stored in cache (and thus is received from the external memory).  Lee however does show a clear example of a single ray intersecting (hitting) multiple primitives.
Petkov teaches that this feature was known in the art.  For example, please see Petkov in [0080] “In act 34, the intersections of the rays with one or more surfaces are determined. Each ray projected through the volume intersects none, one, or more surfaces. The depths or locations of the intersections are determined” and Petkov in [0081] “A brute force approach may be used. Alternatively, an acceleration structure is used to determine the intersections … The acceleration structure is traversed using the rays in parallel with the integrating in act 36 along the rays. By traversing the acceleration structure, the intersections are found. Intersections of the rays for a given volume (i.e., given time or period) with one or more surfaces are determined”.
According to these passages from Petkov, a ray is tested for intersecting with multiple primitive surfaces by traversing the ray through the acceleration structure.  Thus, based upon how Lee accesses the primitives from the external memory, each primitive intersection by the ray is determined in the order in which they are read from the external memory using Lee’s ray tracing hardware).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to find out if multiple primitives intersect a single ray as taught by Petkov with the system of Lee in order to calculate scenes that include partially transparent or translucent primitive surfaces.  These types of primitives typically require that the ray intersects through multiple surfaces in order to properly reconstruct a computer graphics image of the scene using ray tracing techniques.  

Kaufman in combination with Lee and Petkov teaches the claimed:
report at least a portion of the primitives the ray is determined to intersect in an order producing a deterministic visible surface result regardless of an order the primitives are received from memory (Lee in [0081] teaches of reporting intersection information after each primitive in the node has been processed (after each primitive of the primitive range has been processed).  Petkov teaches of reporting multiple primitive intersections, e.g. please see Petkov in [0080]-[0081].
Petkov however does not clearly teach that the reporting of the primitives intersected by the ray are reported “regardless of an order the primitives are received from memory” as recited in the claim language.  Kaufmann teaches this feature.  Please see Kaufman in figures 26 and 28:

    PNG
    media_image1.png
    305
    951
    media_image1.png
    Greyscale

For example, Kaufman in figures 26 and 28 shows that rays are cast from the viewpoint 214 into the scene to intersect multiple transparent primitives located in the slabs or buckets S1 to S6 along some of the rays’ traversal paths through the scene.  Also please see Kaufman in [0311] “With reference now to FIG. 26, each slice of the volume is preferably sampled in planes perpendicular to the volume storage axes. The planes are drawn in depth order (e.g., using near and far clipping planes) from farthest from the eye or viewpoint 214 to nearest to the eye. Therefore, to mix translucent polygons with volumetric data, thin slabs of the polygons 210 are preferably rendered and composited in between the slices of volume samples 212”
Kaufmann in figure 28 shows that any triangles (primitives) that fall within these slabs along the ray’s traversal path have those primitives sorted both according to bucket and sorted from the closest to the viewpoint to the farthest from the viewpoint inside each bucket (slab).  Also please see Kaufman in [0063] “FIG. 28 is a graphical representation of a method for bucket sorting translucent polygons in accordance with a preferred form of the present invention” and Kaufman in [0323] “The third method of drawing two or more translucent polygons to the same pixel within one thin slab may also be considered the most accurate approach. By utilizing one of the previously described methods of the present invention to perform depth sorting, such as BSP tree, proper ordering of all translucent polygons within each slab is maintained”.
Thus, when the slabs receive translucent polygons from a memory to be stored within each slab, the system performs depth sorting of these translucent polygons within the slabs once they are received from memory.
Since Kaufman in figure 26 shows that rays casts from the viewpoint intersect the slabs multiple times when the slabs contain primitives, Kaufman reports a plurality of primitives the ray is determined to intersect in an order producing a deterministic visible surface.  Figures 26 and 28 of Kaufman show that some of rays 212 cast from the viewpoint 210 in figure 26 will intersect multiple translucent triangles T1-T4 (primitives) contained within the multiple slabs (buckets).
In this instance, by reporting this plurality of transparent primitives that are intersected, Kaufman is mixing translucent polygons with thin slab volumetric data and is compositing these primitives in between the slices of volume samples 212.  This mixing and compositing process results in the claimed “deterministic visible surface”.
In figures 26 and 28 of Kaufman, a ray 212 cast from the viewpoint 214 into the scene will report the primitives in the order from closest to furthest regardless of the ordering in which these surfaces were originally received from memory.  As long as all of these primitives T1 to T4 are received from memory before the ray 212 is cast into the scene, it would not matter whether, e.g. primitive T4 was received into memory before primitive T1 was received into memory because Kaufman states that they may sort these primitives into a front-to-back ordering for their slabs once these primitives have been received from memory, e.g. please see Kaufman in [0323]).



As per claim 3, Lee does not explicitly teach the claimed limitations.
Kaufman teaches the claimed:
3. The system of claim 2, wherein the primitives which are intersected by the ray are determined in an order primitives in the primitive range are received from the memory that is different from an order the primitives are stored in the memory (Kaufman in figures 26 and 28 show that all the of primitives are stored in an ordering such that they are sorted by buckets and within each bucket the translucent primitives are stored in a front to back ordering.  Depending upon the trajectory of the ray which travels through the slabs S1 and S6, the received ordering of intersecting primitives from memory may vary from the ordering in which these primitives are stored in memory.  Please see is annotated version of figure 28 with a ray added by the Examiner for clarity in explanation:

    PNG
    media_image2.png
    302
    972
    media_image2.png
    Greyscale

For example, in this situation the annotated ray at this position would hit T2 and then T4 which is a different ordering from which the primitives are stored in memory (as shown on the right side in figure 28 of Kaufman).  These hit primitives T2 and T4 are received from memory during their use for compositing in Kaufman in [0311]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the primitives intersected by the ray to be determined in an order in the primitive range that is different from an order that the primitives are stored in the memory as taught by Kaufman with the system of Lee as modified by Petkov.  This feature is obvious because the order in which primitives are intersected by the ray and received from memory for compositing will be highly dependent upon how the ray is spatially positioned within the scene as it travels.  Thus, the ordering of intersected primitives may often differ from the order in which these primitives are stored in memory.

As per claim 8, the reasons and rationale for the rejection of claim 2 is incorporated herein.  In particular, only additional features unique to claim 8 that were not present in claim 2 will be explicitly addressed here.
Lee teaches the claimed “a hardware-based traversal coprocessor coupled to a processor” in the abstract where Lee states “A graphic processing apparatus and method for processing ray tracing may include a plurality of traversal units to process traversal of a ray”.  In this instance, the traversal units are acting as a hardware-based traversal coprocessor that is coupled to the processor on the graphics processing apparatus.
Lee teaches of “receiving, from the processor, a query including information about a ray” in paragraph [0030] “… a program for instructing a computer to perform a method including distributing data of a ray to a plurality of traversal units, and processing, by the plurality of traversal units, traversal of the ray, wherein each of the plurality of traversal units may process ray traversal with respect to a subdivision of the entire space” and [0164] “… The program instructions may be executed by one or more processors.”.  In this instance, the processor running program instructions may request that the graphics hardware (including a hardware-based traversal coprocessor) perform traversal of the ray in order to determine its traversal path and any intersections with primitives.  Thus, the program run by the processor is querying the ray tracing system to determine information about the ray (e.g. how it is traversed and which surfaces it will intersect with).

As per claim 9, this claim is similar in scope to limitations recited in claim 3, and thus is rejected under the same rationale.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Petkov in further view of Kaufman and Laine (Pub No. US 2016/0071313 A1).

As per claim 4, Lee does not explicitly teach the claimed limitations.

4. The system of claim 2, wherein the primitives are stored in cache line sized blocks, each of the cache line sized blocks including a different set of primitives associated with the at least one node, and the cache line sized blocks are returned from the memory in an order that is different from the order the cache line sized blocks are stored in the memory ([0130] “The technique for encoding the tree data structure 700 using compression blocks, as described above, can be utilized to further enhance the efficiency of a tree traversal operation using the TTU 500 of FIG. 5. For example, instead of doing a depth-first traversal of the tree-data structure 700, the algorithm for the tree traversal operation may exploit the fact that all data from a particular compression block is included in a single cache line. The tree traversal algorithm could modify the depth-first approach by ensuring that all nodes in a particular compression block are processed before any other nodes in different compression blocks are traversed. In other words, the tree traversal operation may implement a depth-first traversal that is compression block aware”.
	According to this passage, the blocks of compression data may be received out of order (to optimize compression) from the order in which the data was originally stored in the acceleration data structure’s hierarchical tree).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store a plurality of cache line sized blocks each including a different set of primitives identified in the at least one node, and the blocks are received by the hardware circuitry out of order in which they are stored in the memory as taught by Laine with the system of Lee as modified by Petkov and Kaufman.  This helps the acceleration data structure and the primitives in the node to be compressed which reduces the memory required to  

As per claim 13, this claim is similar in scope to limitations recited in claim 4, and thus is rejected under the same rationale.


Claims 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Petkov in further view of Kaufman and Lokovic (US Patent 6,760,024 B1).

As per claim 5, Lee does not explicitly teach the claimed limitations.
Lokovic teaches the claimed:
5. The system of claim 2, wherein the one or more of the primitives the ray is determined to intersect are reported while omitting from the report one or more primitives the ray is determined to intersect (This is shown in the upper left portion of figure 10 (shown as follows);

    PNG
    media_image3.png
    251
    543
    media_image3.png
    Greyscale

	Lokovic in figure 10 shows a ray 1005 that is intersecting multiple primitives 1001-1004.  Also please see the top of col 14 where it states “… illustrated in the diagram of FIG. 10, with respect to generation of a transmittance function from a sample ray … In traversing the object scene, sample ray 1005 intersects four surfaces 1001-1004, as well as a volumetric element 1006”.  
Also please see Lokovic in col 12, lines 52-61 “Step 1116 is an optional step for ending traversal in z, once the computed transmittance function falls below a threshold value … Once this threshold is met, it may be unnecessary to continue evaluating surface effects along this ray, especially if the last surface was opaque”.  
The flowchart in figure 11 shows that further intersection surfaces hit by the ray may be omitted from reporting (at step 1112 “Surface Hit?”) when the transmittance function falls below a threshold value at step S1116.  Lokovic reports the intersected surfaces due to changes made in the transmittance function 1007).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit reporting of one or more primitives the ray is determined to intersect as taught by Lokovic with the system of Lee as modified by Petkov and Kaufman.  This helps simplify computation because the system at this point has determined that any further surfaces hit by the ray will have little to no impact on the final color in the scene and thus there is no reason to further report these additional surfaces hit by the ray.  Thus, this helps speed up processing of the scene image by avoiding unnecessary calculations and processing by the computer.


As per claim 6, Lee does not explicitly teach the claimed limitations.

6. The system of claim 5, wherein the omitted one or more primitives from the report include primitives which are provably capable of being omitted without a functional impact on visualizing the virtual scene (Lokovic in the upper left portion of figure 10 shows that a ray 1005 that is intersecting multiple primitives 1001-1004.  
Also please see Lokovic in col 12, lines 52-61 “Step 1116 is an optional step for ending traversal in z, once the computed transmittance function falls below a threshold value … Once this threshold is met, it may be unnecessary to continue evaluating surface effects along this ray, especially if the last surface was opaque”.  
According to this passage if the last surface hit by the ray is opaque, this means that this surface is solid in appearance (e.g. not transparent).  Thus, any surfaces further away from the viewpoint beyond this opaque surface will not be visible to the viewer of the scene from that vantage point because they will be block from view by the opaque closer surface.  Thus, any further omitted surfaces beyond and behind this last opaque surface will not have any functional impact on visualizing the virtual scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit reporting of one or more primitives the ray is determined to intersect as taught by Lokovic with the system of Lee as modified by Petkov and Kaufman.  The motivation of claim 5 is incorporated herein.

As per claim 7, Lee does not explicitly teach the claimed limitations.
Lokovic teaches the claimed:
7. The system of claim 6, wherein the primitives intersected by the ray which are provably (Lokovic in the upper left portion of figure 10 shows that a ray 1005 that is intersecting multiple primitives 1001-1004.  
Also please see Lokovic in col 12, lines 52-61 “Step 1116 is an optional step for ending traversal in z, once the computed transmittance function falls below a threshold value … Once this threshold is met, it may be unnecessary to continue evaluating surface effects along this ray, especially if the last surface was opaque”.  
Thus, in figure 10 for example if surface 1002 is an opaque surface, then according to this passage from Lokovic, other surfaces which are parametrically further away such as surfaces 1003 and 1004 can be omitted without a functional impact on visualizing the virtual scene.  This is because if the last surface 1002 hit by the ray is opaque, this means that this surface is solid in appearance (e.g. not transparent).  Thus, any further surfaces (such as surfaces 1003 and 1004) further away from the viewpoint beyond this opaque surface will not be visible to the viewer of the scene from that vantage point.  Thus, these further omitted surfaces 1003 and 1004 beyond this last opaque surface 1002 will not have any functional impact on visualizing the virtual scene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit reporting of one or more primitives the ray is determined to intersect as taught by Lokovic with the system of Lee as modified by Petkov and Kaufman.  The motivation of claim 5 is incorporated herein.

As per claims 10-12, these claims are similar in scope to limitations recited in claims 5-7, 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.